Name: Commission Regulation (EEC) No 1925/84 of 5 July 1984 fixing for the 1984/85 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  food technology;  economic policy
 Date Published: nan

 6 . 7 . 84 Official Journal of the European Communities No L 179/ 15 COMMISSION REGULATION (EEC) No 1925/84 of 5 July 1984 fixing for the 1984/85 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, threshold for the 1983/84 marketing year and the production of tomato concentrates is higher than the quantity specified in the second subparagraph of Article 1 ( 1 ) of the same Regulation ; whereas the production aid for the 1984/85 marketing year must be reduced for tomato concentrates pursuant to Article 2 ( 1 ) of the same Regulation ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by . Regulation (EEC) No 988/84 (2), and in particular Articles 3b and 3c thereof, Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession and until the first move towards alignment of prices, the minimum price to be paid to Greek producers is to be established on the basis of prices paid in Greece to national producers, over the reference period defined in Article 1 of Council Regu ­ lation (EEC) No 41 /81 (4) ; whereas that price must be aligned with the level of the common prices pursuant to Article 59 of the Act of Accession ; Whereas, as regards Greece, the said Article 103 and Council Regulation (EEC) No 990/84 (5) lay down the criteria for fixing the amount of production aid ; Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined for the Member States other than Greece on the basis of : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from fruit and vegetables, (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ table sector ; (c) the need to ensure the normal marketing of fresh products for the various uses. HAS ADOPTED THIS REGULATION : Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas, in respect . of tomato concentrates and preserved whole , tomatoes, the volume of imports makes the third country price unrepresentative ; whereas the production aid for these products must be calculated by reference to a price based on the Community market price ; Article 1 For the . 1984/85 marketing year : (a) the minimum prices referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to produ ­ cers for the products listed in Annex I hereto, and (b) the production aid referred to in Article 3c of the same Regulation for the . products listed in Annex II hereto shall be as set out in the said Annexes . Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 989/84 (3) fixed as the guarantee threshold for each year a quantity of processed tomato products corres ­ ponding to 4 700 000 tonnes of fresh tomatoes ; whereas Community production calculated in accor ­ dance with Article 2 (2) of that Regulation exceeds the (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4 . 1984, p. 11 . (3) OJ No L 103 , 16 . 4 . 1984, p. 19 . (4) OJ No L 3 , 1 . 1 . 1981 , p. 12 . O OJ No L 103 , 16 . 4 . 1984, p. 21 . No L 179/ 16 Official Journal of the European Communities 6. 7 . 84 Article 2 1 . The aid provided for in respect of Greece shall be applicable to all production of processed products obtained from produce grown in Greece . 2 . Where processing takes place outside the Member State in which the produce was grown , such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX I MINIMUM PRICE TO BE PAID TO THE PRODUCERS (ECU/100 kilograms net, ex producer) Product Greece Other Member States 1 . Tomatoes intended for the manufacture of : (a) tomato concentrates (b) preserved whole peeled tomatoes or frozen whole peeled tomatoes :  the San Mazano variety,  the Roma and similar varieties (c) preserved non-whole peeled tomatoes and non-whole frozen peeled tomatoes (d) tomato flakes (e) tomato juice 2 . Peaches intended for the manufacture of peaches in syrup 8,3052 14,3540 10,7035 8,8518 10,7035 8,3052 29,9795 10,0238 1 6,7597 12,7630 10,5520 12,7630 10,0238 35,2935 6 . 7 . 84 Official Journal of the European Communities No L 179/ 17 ANNEX II PRODUCTION AID (ECU/100 kilograms net) Product Greece Other Member States 1 . Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 2. Preserved whole peeled tomatoes and frozen whole peeled tomatoes : (a) of the San Marzano variety (b) of the Roma and similar varieties 3 . Preserved non-whole peeled tomatoes and non-whole frozen peeled tomatoes 4. Tomato flakes 5 . Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more (b) with a dry weight content of 3,5 % or more but less than 5% 6. Tomato juice with a dry weight content of 7 % or more but less than 1 2 % : (a) with a dry weight content of 7 % or more but less than 8 % (b) with a dry weight content of 8 % or more but less than 10 % (c) with a dry weight content of 10 % or more 7 . Peaches in syrup 30,87 9,16 6,68 4,21 107,78 9,77 6,35 8,38 10,05 12,29 13,18 38,98 15,21 11,21 7,06 136,10 9,77 6,35 10,58 12,69 15,51 22,23